Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more abstract ideas without significantly more. 
Independent claim 1 recites method comprising: defining a key-free vehicle operations zone in an area containing at least a first vehicle; and permitting the first vehicle to be driven inside the key-free vehicle operations zone subject to one of a first set of functional restrictions or no functional restrictions. 
Claim 1 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  Nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis in conjunction with an abstract idea.  Furthermore, nothing in the claim integrates the judicial exception into a practical application.  
The first step which comprises defining a key-free vehicle operations zone in an area containing at least a first vehicle may be performed in the human mind.  The foregoing step is equivalent to a person gathering and inputting information into his mind regarding how he wants to lend his vehicle.  The vehicle may comprise a keyless vehicle such as a go-cart, golf cart, or motorized wheelchair, for example.  
The second step which comprises permitting the first vehicle to be driven inside the key-free vehicle operations zone subject to one of a first set of functional restrictions or no functional restrictions may also be performed in the human mind.  The foregoing step is equivalent to the person allowing another person to drive the vehicle under certain restrictions or no restrictions.
The claim limitations of claim 1 do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of what is recited in claim 1.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 1, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Claims 2-12 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 1 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 22 includes the same limitations as recited in claim 1, except that it claims a computer which carries out the steps performed by the process recited in independent claim 1.  The same argument as stated above for claim 1 applies to independent claim 22 because claim 22 covers the same mental functions recited in claim 1.  Claim 22 recites nothing more than limitations of mental functions without significantly more and is rejected as ineligible subject matter under 35 U.S.C. 101 for the same reasons as stated in claim 1.
Claims 23-27 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 22 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 13 recites a method comprising: enabling, over a first period of time, key-free vehicle operations of at least a first vehicle inside a key-free vehicle operations zone; and disabling, over a second period of time, key-free vehicle operations of the first vehicle inside the key-free vehicle operations zone.
Claim 13 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  Nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis in conjunction with an abstract idea.  Furthermore, nothing in the claim integrates the judicial exception into a practical application.  
The first step of claim 13, which comprises enabling, over a first period of time, key-free vehicle operations of at least a first vehicle inside a key-free vehicle operations zone, may be performed in the human mind.  The foregoing step is equivalent to a person gathering and inputting information into his mind and deciding to allow key-free operations of at least a first vehicle inside a key-free vehicle operations zone.  
The second step which comprises disabling, over a second period of time, key-free vehicle operations of the first vehicle inside the key-free vehicle operations zone may also be performed in the human mind.  The foregoing step is equivalent to the person deciding not to allow key-free vehicle operations of the first vehicle inside the key-free vehicle operations zone.
The claim limitations of claim 13 do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of what is recited in claim 13.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since independent claim 13, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Claims 14-21 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 13 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 28 recites a method comprising: defining a multi-zone geofence for managing key-free vehicle operations, the multi-zone geofence comprising a first zone and a second zone that is located outside the first zone; transmitting a vehicle-control enable signal from one of an object or an individual to a remote-control device located in the second zone; and permitting key-free vehicle operations upon a vehicle that is located inside the first zone, by use of the remote-control device, subject to receiving, by the remote-control device, the vehicle-control enable signal.
Claim 28 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  Nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis in conjunction with an abstract idea.  Furthermore, nothing in the claim integrates the judicial exception into a practical application.  
The first step of claim 28, which comprises defining a multi-zone geofence for managing key-free vehicle operations, the multi-zone geofence comprising a first zone and a second zone that is located outside the first zone, may be performed in the human mind.  The foregoing step is equivalent to an individual gathering and inputting information into his mind to define a multi-zone geofence comprising a first zone and a second zone.  
But for the remote-control device, the second step which comprises transmitting a vehicle-control enable signal from one of an object or an individual to a remote-control device located in the second zone may also be performed in the human mind.  The foregoing step is equivalent to the individual signaling to a remote-control device located in the second zone.
The third step which comprises permitting key-free vehicle operations upon a vehicle that is located inside the first zone, by use of the remote-control device, subject to receiving, by the remote-control device, the vehicle-control enable signal, may also be performed in the human mind.  The foregoing step is equivalent to the individual allowing key-free operations of a vehicle that is located inside the first zone subject to receiving a message from another individual operating the remote-control device.
The claim limitations of claim 28 do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of what is recited in claim 28.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since independent claim 28, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Claims 29-30 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 28 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 23, it is unclear what “a first set of functional restrictions” is referring to since independent claim 22 recites “a first set of functional restrictions”.  It appears that there is an antecedent basis issue between claim 23 and independent claim 22.  Appropriate amendment is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cao (US 2016/0364679).
Regarding claim 1, Cao teaches a method comprising: defining a key-free vehicle operations zone in an area containing at least a first vehicle; and permitting the first vehicle to be driven inside the key-free vehicle operations zone subject to one of a first set of functional restrictions or no functional restrictions (see Cao at [0096] which discloses a rideshare support system provides a localization module that may provide directions and instructions translated for, or otherwise tailored to, a particular location; Cao at [0096] further discloses that in this system, smart cars are used as rental vehicles with keyless entry, and secure vehicle monitoring and operation solution, that the system has GPS tracking, remote immobilization, keyless operation, geofencing, that there is no need to hand over the keys and that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation.  Cao at [0096] further discloses that the car owner can designate a boundary for the vehicle.  Examiner notes that the geofencing or boundary corresponds to the operations zone.  Examiner further notes that the smart cars are may be driven within the key-free operations zone without any functional restrictions.)
Independent claim 22 recites a computer that is configured to perform the steps recited in method claim 1.  The cited portions of Cao used in the rejection of claim 1 teach the limitations recited in the computer of claim 22.  Therefore, claim 22 is rejected under the same rationale as stated for claim 1 above.
Regarding claim 13, Cao teaches a method comprising:  enabling, over a first period of time, key-free vehicle operations of at least a first vehicle inside a key-free vehicle operations zone; and disabling, over a second period of time, key-free vehicle operations of the first vehicle inside the key-free vehicle operations zone (see Cao at [0096] which discloses that cars from locals can be borrowed or rented for a fee and that in this system, smart cars are used as rental vehicles with keyless entry.  Cao at [0096] further discloses that the system has GPS tracking, remote immobilization, keyless operation, geofencing and that there is no need to hand over the keys.  Cao at [0096] further discloses that there is no need to hand over the keys and that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation.  Examiner notes that providing keyless access to a renter when a vehicle is rented corresponds to enabling, over a first period of time, key-free vehicle operations of at least a first vehicle inside a key-free vehicle operations zone.  Examiner further notes that the vehicle not being rented corresponds to disabling, over a second period of time, key-free vehicle operations of the first vehicle inside the key-free vehicle operations zone.)
Regarding claim 14, Cao teaches the method of claim 13, wherein the first period of time is one of a part of a day or a part of a week and the second period of time is one of another part of the day or another part of the week (see Cao at [0096] which discloses that cars from locals can be borrowed or rented for a fee and that in this system, smart cars are used as rental vehicles with keyless entry.  Cao at [0096] further discloses that the system has GPS tracking, remote immobilization, keyless operation, geofencing and that there is no need to hand over the keys.  Cao at [0096] further discloses that there is no need to hand over the keys and that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation.  Examiner notes that a rental reservation may be made for a period of time and that period of time may comprise a part of a day, a part of a week.  Examiner further notes that the vehicle is not accessible or disabled during the non-rented period of time which may comprise a part of a day or part of a week.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 9-10, 15-21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2016/0364679) in view of Santiano et al. (US 2019/0193682).
Regarding claim 2, Cao teaches key-free vehicle operations and key-free vehicle operations zone in a first zone of a multi-zone geofence, (see Cao at [0096] which discloses a rideshare support system provides a localization module that may provide directions and instructions translated for, or otherwise tailored to, a particular location; Cao at [0096] further discloses that in this system, smart cars are used as rental vehicles with keyless entry, and secure vehicle monitoring and operation solution, that the system has GPS tracking, remote immobilization, keyless operation, geofencing, that there is no need to hand over the keys and that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation.  Cao at [0096] further discloses that the car owner can designate a boundary for the vehicle.)  
Cao does not expressly disclose and the method further comprises: defining a second zone surrounding the first zone; and permitting operations inside the second zone subject to a second set of functional restrictions (see Santiano at the Abstract which discloses that a system for controlling vehicle permissions based on a geo-fence boundary is disclosed; see Santiano at [0036] which discloses that one or more geo-fence boundaries may be displayed on the same map and may be shared with one or more vehicle owners; see Santiano at [0037] which discloses that a second geo-fence boundary may embrace the first geo-fence boundary.  Examiner notes that the second geo-fence boundary embracing the first geo-fence boundary corresponds to defining as second zone surrounding the first zone.  Santiano at [0039] further discloses that at step 710, process 700 may include controlling vehicle permissions based on a comparison of a vehicle location to one or more geo-fence boundaries and that this comparison may be made according to calculated differences stored as part of one or more algorithms available in server programs 244 and/or controller programs 344.  Santiano at [0039] further discloses that one or more processors 320 may modify at least one vehicle permission or disable a vehicle operation when the vehicle location, according to vehicle location data 352, is outside the geofence boundary and that vehicle permissions may be modified to disable a vehicle 130 entirely or may restrict particular vehicle functions, including access to a passenger compartment, use of entertainment system, or access to the trunk.  Examiner maps vehicle permission which may restrict particular vehicle functions to permitting operations inside the second zone subject to a second set of functional restrictions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to define a second zone surrounding the first zone; and permitting operations inside the second zone subject to a second set of functional restrictions, as taught by Santiano.  
One would have been motivated to make such a modification to provide for an improved system and method for setting and updating geographic vehicle restrictions, as suggested by Santiano at [0005].
Claim 23 recites a computer that is configured to perform the steps recited in method claim 2.  The cited portions of the cited references used in the rejection of claim 2 teach the steps recited in the computer of claim 23.  Therefore, claim 23 is rejected under the same rationale as stated for claim 2 above.

Regarding claim 3, the modified Cao teaches the method of claim 2, further comprising: authorizing two or more vehicles for key-free vehicle operations inside the multi- zone geofence; defining a third zone surrounding the second zone of the multi-zone geofence; permitting key-free vehicle operations inside the third zone subject to a third set of functional restrictions; and disabling key-free vehicle operations outside the third zone (see Santiano at [0003] which discloses that a vehicle owner may wish to lend his or her vehicle for use and may wish to grant permission for another person to drive the vehicle; see Santiano at [0036] which discloses that one or more geo-fence boundaries may be displayed on the same map and may be shared with one or more vehicle owners; see Santiano at [0037] which discloses that a second geo-fence boundary may embrace the first geo-fence boundary and that more than two geo-fence boundaries are contemplated.  Also, see Santiano at [0039] which discloses that process 700 may include controlling vehicle permissions based on a comparison of a vehicle location to one or more geo-fence boundaries and that this comparison may be made according to calculated differences stored as part of one or more algorithms available in server programs 244 and/or controller programs 344, that one or more processors 320 may modify at least one vehicle permission or disable a vehicle operation when the vehicle location is outside the geofence boundary, and that vehicle permissions may restrict particular vehicle functions.  Santiano at [0039] further discloses that other permission modifications are contemplated.  Examiner notes that more than two geo-fence boundaries with other permission modifications being contemplated corresponds to at least a third zone surrounding the second zone of a multi-zone geofence.)
Claim 25 recites a computer that is configured to perform the steps recited in method claim 3.  The cited portions of the cited references used in the rejection of claim 3 teach the steps recited in the computer of claim 25.  Therefore, claim 25 is rejected under the same rationale as stated for claim 3 above.

Regarding claim 9, the modified Cao teaches the method of claim 2, wherein key-free vehicle operations are permitted inside the first zone with the first set of functional restrictions, and the method further comprises: authorizing key-free vehicle operations upon the first vehicle inside the multi-zone geofence; defining a third zone surrounding the second zone of the multi-zone geofence; and permitting key-free vehicle operations upon the first vehicle inside the third zone subject to a third set of functional restrictions (see Cao at [0096] which discloses that in this system, smart cars are used as rental vehicles with keyless entry, and secure vehicle monitoring and operation solution, that the system has GPS tracking, remote immobilization, keyless operation, geofencing, that there is no need to hand over the keys and that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation; see Santiano at [0037] which discloses that a second geo-fence boundary may embrace the first geo-fence boundary and that more than two user interactions and more than two geo-fence boundaries are contemplated.  Examiner notes that Santiano teaches a multi-zone geofence.  Santiano further discloses that process 700 may include controlling vehicle permissions based on a comparison of a vehicle location to one or more geo-fence boundaries; further see Santiago at [0039] which discloses that this comparison may be made according to calculated differences stored as part of one or more algorithms available in server programs 244 and/or controller programs 344.   Santiano further discloses that one or more processors 320 may modify at least one vehicle permission or disable a vehicle operation when the vehicle location, according to vehicle location data 352, is outside the geofence boundary and that vehicle permissions may be modified to disable a vehicle 130 entirely or may restrict particular vehicle functions, including access to a passenger compartment, use of entertainment system, or access to the trunk.  Santiano further discloses that vehicle permissions may also be expanded if a comparison indicates the authorized vehicle user has driven only within a current or predetermined geo-fence boundary, that a single permission may correlate with a single geo-fence boundary, or multiple permissions may correlate with a single geofence boundary, and that other permission modifications are contemplated.  Examiner notes that a geofenced area may be modified or restricted or expanded with regard to particular vehicle functions based on one or more algorithms.)
Claim 15 recites a method that is configured to perform the steps recited in system claim 9.  The cited portions of the cited references used in the rejection of claim 9 teach the steps recited in the method of claim 15.  Therefore, claim 8 is rejected under the same rationale as stated for claim 1 above.

Regarding claim 10, the modified Cao teaches the method of claim 9 further comprising one of disabling key-free vehicle operations upon the first vehicle outside the third zone or stopping the first vehicle when the first vehicle moves outside a periphery of the multi-zone geofence (see Santiano at [0039] which discloses that one or more processors 320 may modify at least one vehicle permission or disable a vehicle operation when the vehicle location, according to vehicle location data 352, is outside the geofence boundary, and that vehicle permissions may be modified to disable a vehicle 130 entirely or may restrict particular vehicle functions.  Examiner maps disabling a vehicle to stopping the first vehicle.)
Regarding claim 16, the modified Cao teaches the method of claim 15, further comprising: permitting, over the second period of time, key-enabled vehicle operations upon the two or more vehicles located inside the multi-zone geofence (see Cao at [0082 to 0083] which discloses that an immobilizer can alter a static code in a key fob when a vehicle is stolen or taken outside of a designated area; Examiner notes that use of a key fob corresponds to key-enabled operations.)
Regarding claim 17, the modified Cao teaches the method of claim 15, further comprising:  defining a third zone surrounding the second zone of the multi-zone geofence; permitting key-free vehicle operations inside the third zone subject to a second set of functional restrictions; and disabling key-free vehicle operations outside the third zone (see Cao at [0096] which discloses geofencing and keyless operation of smart cars used as rental vehicles; see Santiano at [0037] which discloses that a second geo-fence boundary may embrace the first geo-fence boundary and that more than two user interactions and more than two geo-fence boundaries are contemplated.  Examiner notes that Santiano teaches a multi-zone geofence.  Santiano further discloses that process 700 may include controlling vehicle permissions based on a comparison of a vehicle location to one or more geo-fence boundaries; further see Santiago at [0039] which discloses that this comparison may be made according to calculated differences stored as part of one or more algorithms available in server programs 244 and/or controller programs 344.   Santiano further discloses that one or more processors 320 may modify at least one vehicle permission or disable a vehicle operation when the vehicle location, according to vehicle location data 352, is outside the geofence boundary and that vehicle permissions may be modified to disable a vehicle 130 entirely or may restrict particular vehicle functions, including access to a passenger compartment, use of entertainment system, or access to the trunk.  Santiano further discloses that vehicle permissions may also be expanded if a comparison indicates the authorized vehicle user has driven only within a current or predetermined geo-fence boundary, that a single permission may correlate with a single geo-fence boundary, or multiple permissions may correlate with a single geofence boundary, and that other permission modifications are contemplated.  Examiner notes that a geofenced area may be modified or restricted or expanded with regard to particular vehicle functions based on one or more algorithms.)
Regarding claim 18, the modified Cao teaches the method of claim 15, further comprising:  permitting, during at least one of the first period of time or the second period of time, a dynamic modification of the multi-zone geofence (see Santiano at [0027] which discloses that network server 160 may receive vehicle location data 252, map data 254, and geo-fence information 256 from network 150 through I/O device 230, and analyze such data to control and/or restrict vehicle 130 operations; see Santiano at [0037] which discloses that process 700 may include determining a geo-fence boundary associated with a prospective radius or perimeter and that the geo-fence boundary may be determined based on map information 254 and geo-fence information 256 or by user input.  Santiano at [0037] further discloses that the one or more processors 220 may automatically determine a geo-fence boundary according to a predetermined radius from the origin; see Santiano at [0039] which discloses that at step 710, process 700 may include controlling vehicle permissions based on a comparison of a vehicle location to one or more geo-fence boundaries, that this comparison may be made according to calculated differences stored as part of one or more algorithms available in server programs 244 and/or controller programs 344, that the one or more processors 320 may modify at least one vehicle permission or disable a vehicle operation when the vehicle location, according to vehicle location data 352, is outside the geofence boundary; Santiano further discloses that vehicle permissions may be modified to disable a vehicle 130 entirely or may restrict particular vehicle functions.  Examiner notes that controlling vehicle operations and permissions based on a comparison of a vehicle location to one or more geo-fence boundaries as well as using processors to automatically determine a geo-fence boundary corresponds to making a dynamic modification of the multi-zone geofence.)
Claim 21 recites a method that is configured to perform the steps recited in method claim 18.  The cited portions of the cited references used in the rejection of claim 18 teach the steps recited in the method of claim 21.  Therefore, claim 21 is rejected under the same rationale as stated for claim 18 above.

Regarding claim 19, the modified Cao teaches the method of claim 18, wherein the dynamic modification of the multi-zone geofence comprises a modification of at least one of the first zone, the second zone, or the third zone (see Cao at [0096] which discloses geofencing and keyless operation of smart cars used as rental vehicles; see Santiano at [0037] which discloses that a second geo-fence boundary may embrace the first geo-fence boundary and that more than two user interactions and more than two geo-fence boundaries are contemplated; see Santiano at [0027] which discloses that network server 160 may receive vehicle location data 252, map data 254, and geo-fence information 256 from network 150 through I/O device 230, and analyze such data to control and/or restrict vehicle 130 operations.  Examiner notes that the controlling and/or restricting vehicle operations after analyzing vehicle location and map data corresponds to modification at least one of the first and second zones.)	Regarding claim 20, the modified Cao teaches the method of claim 19, further comprising: permitting, over the second period of time, key-enabled vehicle operations upon at least the first vehicle located inside the multi-zone geofence (see Cao at [0082 to 0083] which discloses that an immobilizer can alter a static code in a key fob when a vehicle is stolen or taken outside of a designated area; Examiner notes that use of a key fob corresponds to key-enabled operations.)

Claims 4-8 and 11-12, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2016/0364679) in view of Santiano et al. (US 2019/0193682) and further in view of Bender (US 2009/0140886).
Regarding claim 4, the modified Cao does not expressly disclose the method of claim 3, further comprising: enforcing a first speed limit rule in one or more private areas inside the first zone where public speed limit rules are not applicable, which in a related art, Bender teaches (see Bender at [0015] which discloses imposing an extremely low speed limit on the vehicle after crossing geofence 202.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to enforce a first speed limit rule in one or more private areas inside the first zone where public speed limit rules are not applicable, as taught by Bender.  
One would have been motivated to make such a modification to provide multiple geofences to allow nested, virtual regions and staggered responses to geofence violations, as suggested by Bender at [0002].  
Claim 24 recites a computer that is configured to perform the steps recited in method claim 4.  The cited portions of the cited references used in the rejection of claim 4 teach the steps recited in the computer of claim 24.  Therefore, claim 24 is rejected under the same rationale as stated for claim 4 above.

Regarding claim 5, the modified Cao does not expressly teach the method of claim 3, further comprising: designating at least a first driving route from inside the first zone to outside the third zone; and enabling key-free vehicle operations in a portion of the first driving route that is located outside the third zone, which in a related art, Bender teaches (see Bender at [0015] in conjunction with Fig. 2 which discloses various geofences; see Bender at [0015] which discloses that a zone could be used to link otherwise non-contiguous operational areas and that it is conceptually possible for two geofences to merge for a portion of their lengths.  Examiner notes that merging a portion of the lengths of a zone corresponds to enabling operations in a portion of a first driving route that is located outside the third zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to designate at least a first driving route from inside the first zone to outside the third zone; and enabling key-free vehicle operations in a portion of the first driving route that is located outside the third zone, as taught by Bender.  
One would have been motivated to make such a modification to provide multiple geofences to allow nested, virtual regions and staggered responses to geofence violations, as suggested by Bender at [0002].  
Claim 26 recites a computer that is configured to perform the steps recited in method claim 5.  The cited portions of the cited references used in the rejection of claim 5 teach the steps recited in the computer of claim 26.  Therefore, claim 26 is rejected under the same rationale as stated for claim 5 above.

Regarding claim 6, the modified Cao teaches the method of claim 5, wherein enabling key-free vehicle operations in the portion of the first driving route that is located outside the third zone is based at least in part on a request originated by an occupant of the first vehicle among the two or more vehicles (see Cao at [0096] further discloses that in this system, smart cars are used as rental vehicles with keyless entry, and secure vehicle monitoring and operation solution, that the system has GPS tracking, remote immobilization, keyless operation, geofencing, that there is no need to hand over the keys and that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation; see Cao at [0096] which discloses that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation and that the navigation software will help get renters to the destination. If the vehicle needs to be located due to an emergency, the system can access its coordinates.  Cao at [0096] further discloses that the car owner can designate a boundary for the vehicle.  Examiner notes that a car owner that designates a boundary for the vehicle based on the renter’s reservation corresponds to a request originated by an occupant of the first vehicle among the two or more vehicles.)
Regarding claim 7, the modified Cao does not expressly teach the method of claim 3, further comprising: applying in each of the two or more vehicles, a directional speed feature when moving in at least the third zone of the multi-zone geofence, the directional speed feature allowing each of the two or more vehicles to travel at a first speed when moving inwards from the third zone towards the first zone and imposing a speed reduction when moving outwards towards a periphery of the multi-zone geofence which in a related art Bender teaches (see Bender at [0015] which discloses that upon crossing geofence 202 the driver of the vehicle is warned that the vehicle is approaching its permitted operational limit and at geofence 204 the programmed responses which define that limit come into play and that these may include shutting down the vehicle, or imposing an extremely low speed limit on the vehicle.  Examiner notes that the vehicle is being driven in the direction of the geofence 204.  Examiner maps the imposition of a low speed limit to imposing a speed reduction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to apply in each of the two or more vehicles, a directional speed feature when moving in at least the third zone of the multi-zone geofence, the directional speed feature allowing each of the two or more vehicles to travel at a first speed when moving inwards from the third zone towards the first zone and imposing a speed reduction when moving outwards towards a periphery of the multi-zone geofence, as taught by Bender.  
One would have been motivated to make such a modification to provide multiple geofences to allow nested, virtual regions and staggered responses to geofence violations, as suggested by Bender at [0002].  

Regarding claim 8, the modified Cao teaches the method of claim 7, further comprising:  stopping each of the two or more vehicles upon traveling outside the periphery of the multi-zone geofence (see Bender at [0015] which discloses that upon crossing geofence 202 the driver of the vehicle is warned that the vehicle is approaching its permitted operational limit and at geofence 204 the programmed responses which define that limit come into play and that these may include shutting down the vehicle, or imposing an extremely low speed limit on the vehicle.  Examiner maps shutting down a vehicle to stopping each of the two or more vehicles.)
Regarding claim 11, the modified Cao does not expressly disclose the method of claim 9, further comprising: enforcing upon the first vehicle, a no-entry rule into a first area inside the first zone, the first area comprising another multi-zone geofence which in a related art Bender teaches (see Bender at [0015] which discloses that there is no reason why areas which are operationally restricted cannot be nested within a permitted region such as region 200 and that such a situation is illustrated by geofences 208, 210.  Examiner maps a nested operationally restricted area within a permitted region to a no-entry rule into a first area inside the first zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to enforce upon the first vehicle, a no-entry rule into a first area inside the first zone, the first area comprising another multi-zone geofence, as taught by Bender.  
One would have been motivated to make such a modification to provide multiple geofences to allow nested, virtual regions and staggered responses to geofence violations, as suggested by Bender at [0002].  

Regarding claim 12, the modified Cao does not expressly disclose the method of claim 9, further comprising, wherein the first set of functional restrictions comprises at least one of a speed limitation that is placed upon the first vehicle, an amount of torque provided by an engine of the first vehicle, a specific transmission gear restrictions by software, or gear shift limitation comprising preventing of a gear shifter from being moved from a first position to a second position which in a related art Bender teaches (see Bender at [0015] which discloses imposing an extremely low speed limit on the vehicle after crossing geofence 202.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao wherein the first set of functional restrictions comprises at least one of a speed limitation that is placed upon the first vehicle, an amount of torque provided by an engine of the first vehicle, a specific transmission gear restrictions by software, or gear shift limitation comprising preventing of a gear shifter from being moved from a first position to a second position, as taught by Bender.  
One would have been motivated to make such a modification to provide multiple geofences to allow nested, virtual regions and staggered responses to geofence violations, as suggested by Bender at [0002].  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2016/0364679) in view of Santiano et al. (US 2019/0193682) in view of Bender (US 2009/0140886) and further in view of Andersson et al. (US 10410516).
Regarding claim 27, the modified Cao teaches enabling key-free vehicle operations in the portion of the first driving route that is located outside the third zone (see Cao at [0096] which discloses that in this system, smart cars are used as rental vehicles with keyless entry, and secure vehicle monitoring and operation solution, that the system has GPS tracking, remote immobilization, keyless operation, geofencing, that there is no need to hand over the keys and that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation; see Bender at [0015] in conjunction with Fig. 2 which discloses various geofences; see Bender at [0015] which discloses that a zone could be used to link otherwise non-contiguous operational areas and that it is conceptually possible for two geofences to merge for a portion of their lengths.  Examiner notes that merging a portion of the lengths of a zone corresponds to enabling operations in a portion of a first driving route that is located outside the third zone.)
The modified Cao does not expressly disclose the computer of claim 26, wherein enabling key-free vehicle operations in the portion of the first driving route that is located outside the third zone is based at least in part on a request originated by an occupant of the first vehicle among the two or more vehicles, the request comprising at least one of a trigger word that is a part of an oral emergency request, or a trigger signal that is generated by activating one of an emergency button or an emergency switch which in a related art Andersson teaches (see Andersson at col. 9 line 55 to col. 10 line 5 which discloses that the driver 310 may override a request or command, or attempt to override a request or command, via vehicle communication module 308. Andersson further states, for example, a driver 310 may override or request to override a command or other geofence restriction removed due to a number of factors, such as during an emergency, when driver 310 is a repair vehicle, tow vehicle, construction vehicle, etc., that may require or desire access to a restricted area and that certain vehicles may therefore be preconfigured with certain types of permissions to allow for overriding certain requests.  Andersson, discloses that alternatively, a request to override a restriction may be communicated from driver 310 to authority 302 and that the override request may be granted, either selectively or automatically, and either in full or in part.  Examiner maps the communication, such as one or more words, from driver to authority to the at least one of a trigger word that is part of an oral emergency request.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao wherein enabling key-free vehicle operations in the portion of the first driving route that is located outside the third zone is based at least in part on a request originated by an occupant of the first vehicle among the two or more vehicles, the request comprising at least one of a trigger word that is a part of an oral emergency request, or a trigger signal that is generated by activating one of an emergency button or an emergency switch, as taught by Andersson.  
One would have been motivated to make such a modification to override a command or other geofence restriction, such as during an emergency, as suggested by Andersson at col. 9 lines 57 to 60.  

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2016/0364679) in view of Santiano et al. (US 2019/0193682) and further in view of Andersson et al. (US 10410516).
Regarding independent claim 28, Cao teaches method comprising: [defining a multi-zone geofence for] managing key-free vehicle operations, [the multi-zone geofence comprising a first zone and a second zone that is located outside the first zone;] (see Cao at at [0096] which discloses a rideshare support system provides a localization module that may provide directions and instructions translated for, or otherwise tailored to, a particular location; Cao at [0096] further discloses that in this system, smart cars are used as rental vehicles with keyless entry, and secure vehicle monitoring and operation solution, that the system has GPS tracking, remote immobilization, keyless operation, geofencing, that there is no need to hand over the keys and that renters can use a mobile app or call a Call Center to access the rented vehicle during a reservation.)
Cao does not expressly disclose defining a multi-zone geofence; and the multi-zone geofence comprising a first zone and a second zone that is located outside the first zone, which in a related art Santiano teaches (see Santiano at [0036] which discloses that one or more geo-fence boundaries may be displayed on the same map and may be shared with one or more vehicle owners; see Santiano at [0037] which discloses that a second geo-fence boundary may embrace the first geo-fence boundary.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to define a multi-zone geofence, the multi-zone geofence comprising a first zone and a second zone that is located outside the first zone, as taught by Santiano.  
One would have been motivated to make such a modification to provide for an improved system and method for setting and updating geographic vehicle restrictions, as suggested by Santiano at [0005].

The modified Cao does not expressly disclose transmitting a vehicle-control enable signal from one of an object or an individual to a remote-control device located in the second zone; and permitting key-free vehicle operations upon a vehicle that is located inside the first zone, by use of the remote-control device, subject to receiving, by the remote-control device, the vehicle-control enable signal, which in a related art Andersson teaches (see Andersson at col. 14 line 39 to 45 which discloses that FIG. 5 illustrates a vehicle 500 comprising a system 510 for allowing a third party, such as an authority, to provide requests, commands, instructions, and the like, including remote operation of vehicle 500 in some embodiments, to the vehicle 500 within a geofenced region that may be defined by the authority/third party; see Andersson at col. 14 lines 50 to 54 which discloses that system 510 may further comprise a communication module 530, which may comprise various components and features to allow vehicle 500 to communicate with and, more particularly, receive requests, commands, instructions and the like from a third party; also, see Andersson at col. 16 lines 15 to 32, which discloses that vehicle instruction actuators 570 may comprise speakers, lights, screens or other visual displays, haptic actuators, and the like, which may be configured for being controlled, operated, or at least otherwise communicatively coupled with an authority to communicate such instructions, warnings, requests, or the like.  Examiner maps one of the requests sent by the vehicle instruction actuators to the enable signal.  Examiner notes that communications of the remote operation of vehicle by a third party/authority to the communication module 530 is performed by a remote-control device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to provide for transmitting a vehicle-control enable signal from one of an object or an individual to a remote-control device located in the second zone; and permitting key-free vehicle operations upon a vehicle that is located inside the first zone, by use of the remote-control device, subject to receiving, by the remote-control device, the vehicle-control enable signal, as taught by Andersson.  
One would have been motivated to make such a modification to allow a remote third party to obtain data from and/or control one or more geofenced vehicles, as suggested by Andersson at the Abstract.  
Regarding claim 29, the modified Cao teaches the method of claim 28, wherein the vehicle-control enable signal is transmitted to the remote-control device from a computer located in the first zone (see Andersson at col. 14 line 39 to col. 15 line 67 in conjunction with Fig. 5, which discloses a system 510 comprising a controller 560 for the processing of data and a communication module 530 for communicating data between the vehicle and the third party/authority.  Examiner notes that a system comprising a controller corresponds to a computer.)
Regarding claim 30, the modified Cao teaches the method of claim 28, wherein the vehicle-control enable signal is relayed to the remote-control device by a signal-relay apparatus located in the vehicle (see Andersson at col. 14 lines 50 to 54 which discloses that system 510 may further comprise a communication module 530, which may comprise various components and features to allow vehicle 500 to communicate with and, more particularly, receive requests, commands, instructions and the like from a third party; also, see Andersson at col. 16 lines 15 to 32, which discloses that vehicle instruction actuators 570 may comprise speakers, lights, screens or other visual displays, haptic actuators, and the like, which may be configured for being controlled, operated, or at least otherwise communicatively coupled with an authority to communicate such instructions, warnings, requests, or the like.  Examiner notes that the requests generated by the vehicle instruction actuators are transmitted to the third party/authority by way of the communication module.  Examiner maps the communication module to the signal-relay apparatus.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661
 

/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661